Title: To George Washington from Brigadier General Samuel Holden Parsons, 5 June 1779
From: Parsons, Samuel Holden
To: Washington, George


        
          Dr Genl
          West point 5th of June [1779]
        
        In Answer to your Question by Cpt. Christie of 3d Pensylvania Regt I have deliver’d him a general Information of the State of this Garrison which will be explaind by the Proper Key The Garrison is in high Spirits and are very desirous to receive the Enemys Attack. I cannot promise the Post will be defended, but I am certain every Exertion will be made by the Troops to secure the Possession of that Honor to themselves & their Country which they so frequently anticipate in Reflection. I am with The highest Esteem yr Excellencys Obedt Servt
        
          Saml H. Parsons
        
        
          
            P.S.
            3 o’Clock P.M.
          
          I have this Moment Inteligence that about a Dozen of the largest Ships are fallen down to Haverstraw Bay, the remaing Part of them viz: about 56 smaler Vessells remain at or rather below King’s Ferry. if any more Troops Should be orderd here, and should I continue in the command of this Post for any Length of Time, I would beg your Excellency to order my Brigade to compose part of the Garrison, Two Regiments of that Brigade, are perfectly acquainted with this Country & in that Respect are better able to answer all Purposes expected from the Garrison.
          
            S. H. Parsons
          
        
      